DENIED and Opinion Filed March 27, 2019




                                           S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-19-00281-CV

                                 IN RE INVASIX, INC., Relator

                  Original Proceeding from the 101st Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-18-17175

                              MEMORANDUM OPINION
                           Before Justices Bridges, Osborne, and Carlyle
                                    Opinion by Justice Bridges
       Before the Court is relator Invasix, Inc.’s petition for writ of mandamus, the response brief

of real parties in interest Debbie James and Katylynn Clinich, and relator’s reply brief. In this

original proceeding, relator seeks a writ of mandamus directing the trial court to continue the

deadlines and hearing on the real parties in interest’s motion for summary judgment and to stay all

trial court proceedings pending resolution of relator’s special appearance.

       To be entitled to mandamus relief, a relator must show both that the trial court has clearly

abused its discretion and that relator has no adequate appellate remedy. In re Prudential Ins. Co.,

148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). Based on the record before us, we

conclude relator has not shown it is entitled to the relief requested.
        Accordingly, we deny relator’s petition for writ of mandamus. See TEX. R. APP. P. 52.8(a)

(the court must deny the petition if the court determines relator is not entitled to the relief sought).




                                                     /David L. Bridges/
                                                     DAVID L. BRIDGES
                                                     JUSTICE




190281F.P05




                                                  –2–